DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply and amendment filed February 25, 2021 have been received and entered into the case.  Claim 23 is canceled; claims 1 – 22 are pending; claims 10 – 20 are withdrawn; claims 1 – 9 and 21 – 22 have been considered on the merits.  All arguments have been fully considered.


Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim appears to recite citations in the last line, “[0056], [0060]”, which do not appear relevant to the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to amendment.
Previous rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn due to applicant’s amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 9 and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fike et al. (WO 2013/096858 as cited by US 9410118) in view of: Jain (US 2007/0128276) and/or Muschert et al. (2009); and Agrawal et al. (2003).
Fike teaches cell culture extended release compositions (abstract) comprising powdered media (solid form), solutions or capsular materials (col.3) (binders), antioxidants (sustenance 
Fike does not teach the compositions having the claimed amounts of each component or wherein the encapsulated components are released at the claimed rate.  However, Fike clearly teaches each of the claimed components present in the composition, wherein they perform a function of extending release of the active for cell culture (col.3, 5-6, 12-14), or is the active itself (col.3, 6-11).  As such, they are all recognized to be functionally active components in the extended release composition.  Fike expressly states that the coating component concentration, bead size, and percent amounts of coating to be used are to be optimized to achieve the best results for delayed release (example 4, col.22, col. 3, 5-6, 11-13).  Fike additionally states that the capsular material (or binder) is also selected for enclosing the labile actives such that a microcapsule or bead is formed (col.3 lie 1-11, 49-67) and to allow for extended release of the active (col.3 line 40-52, col.4 line 59-67, col.9 line 45-67, col.10 line 19 – col.11 line 10, col.12 line 55 – col.13 line 50).  Thus, at the time the claims were filed, when following the teachings of Fike it would have been obvious to one of ordinary skill in the art to optimize the amount of active and functional components to include the coating and binder, as well as to achieve an optimal release rate thereof, and with a reasonable expectation for successfully obtaining an effective extended release composition.  
.


Response to Arguments
Applicant argues that the cited art does not teach all of the claimed limitations; specifically the composition wherein the binder and encapsulant is ethyl cellulose and has the 
However, these arguments fail to persuade.
Fike clearly teaches sustained and delayed release compositions wherein the capsular materials and coatings are selected for their ability to provide the desired effective release.  The release is disclosed to occur over a period of hours, days, or weeks (col.13), indicating that the amount and type of components can be optimized according to a desired release rate or time period as both a matter of routine experimentation as well as an express teaching to do so.  Jain and Muschert clearly evidence that ethyl cellulose was a well known and used encapsulating material for delayed release forms.  Agrawal teaches ethyl cellulose has been extensively used as both a coating for tablets and granules and a binder for preparing microcapsules, for sustained release dosage forms. Moreover, the prior art teaches the same components combined together for the same purpose of slow or delayed release of cell culture components, using the well known ingredients for the same purpose, and specifically teaches one in the art to optimize these parameters for a desired outcome.  As such, when considering the prior art together, and absent evidence of an unexpected result or advantage, the claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RUTH A DAVIS/Primary Examiner, Art Unit 1699